     Case 1:20-cv-00126-KD-B Document 1 Filed 03/03/20 Page 1 of 3                    PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

DAVID MORRIS,                                  )
                                               )
         Plaintiff,                            )
                                               )
v.                                             ) CIVIL ACTION NO: 1:20-cv-00126
                                               )
SOUTHERN INTERMODAL                            )
XPRESS, LLC,                                   )
                                               ) From the Circuit Court of Mobile
         Defendant.                            ) County, Alabama
                                               ) Civil Action No. CV-2019-000154.00
                                               )

                                     NOTICE OF REMOVAL

         COMES NOW Defendant, Southern Intermodal Xpress, LLC (“SIX” or “Defendant”),

and files this Notice of Removal of the above-styled cause from the Circuit Court of Mobile

County, Alabama to the United States District Court for the Southern District of Alabama

pursuant to 28 U.S.C. §§ 1441, 1446, and 1331, respectfully showing unto the Court as follows:

         1.      On or about December 18, 2019, this pro se action was commenced by complaint

against Southern Intermodal Xpress, LLC. SIX was served on February 13, 2020.

         2.      This notice is filed in the United States District Court for the Southern District of

Alabama within thirty (30) days of service and receipt of the initial pleading by the first served

and only defendant. See 28 U.S.C. § 1446 (b).

         3.      Pursuant to 28 U.S.C. § 1446 (d), Defendant has this day served by mail a copy of

this Notice of Removal on Plaintiff and on the Clerk of the Court of Mobile County, Alabama.

         4.      The documents attached hereto as Exhibit “A” constitute all of the process,

pleadings, and orders in this action.
  Case 1:20-cv-00126-KD-B Document 1 Filed 03/03/20 Page 2 of 3                    PageID #: 2



        5.      Pursuant to 28 U.S.C. § 1441(a), venue is proper in the United States District

Court for the Southern District of Alabama Southern Division, as the federal judicial district and

division embracing the Circuit Court of Mobile County where the suit was originally filed.

        6.      This Court has original and federal question jurisdiction over this action pursuant

to 28 U.S.C. §§ 1331 and 1446 (b).

        7.      Sections 1331 and 1441 (b) of Title 28 allow removal of actions when the district

court has original jurisdiction founded on a claim or right arising under the United States

Constitution or treaties or laws of the United States. 28 §§ 1331 and 1446 (b). The complaint

alleges discrimination in employment based on race, gender, and age. See Title VII of the Civil

Rights Act of 1964, 42 U.S.C § 2000e, et seq., and Age Discrimination to Employment Act, 29

U.S.C. §621, et seq. Pursuant to 28 U.S.C. § 1331, this complaint asserts claims arising under

federal law over which this court has original jurisdiction.         Tisdale v. United Ass’n of

Journeymen and Apprentices, 25 F.3d 1308, 1312 (6th Cir. 1994); Cervantez v. Bexar County

Civil Service Comm’n, 99 F.3d 730, 734 (5th Cir. 1994); Thompson v. Orange Lake Country

Club, Inc., 224 F. Supp. 2d 1368, 1371 (M.D. Fla. 2002).

        WHEREFORE, Defendant Southern Intermodal Xpress, LLC, pursuant to 28 U.S.C. §§

1331 and 1441 and in conformance with the requirements set forth in 28 U.S.C. § 1446, removes

the case styled “David Morris v. Southern Intermodal Xpress, LLC,” Case No. CV-2019-000154,

from the Circuit Court of Mobile County, Alabama and requests that this Court accept

jurisdiction.

                                              Respectfully Submitted,


                                              /s/ Lisa Darnley Cooper
                                              LISA DARNLEY COOPER (COOPL8509)
                                              Attorney for Defendant



                                                 2
 Case 1:20-cv-00126-KD-B Document 1 Filed 03/03/20 Page 3 of 3                   PageID #: 3



OF COUNSEL:

HAND ARENDALL HARRISON SALE LLC
Post Office Box 123
Mobile, AL 36601
(251) 432-5511
(251) 694-6375 Fax

                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020, a copy of the foregoing has been served upon
counsel for all parties via the Court’s electronic filing system or by placing same in the United
States mail, properly addressed and postage prepaid, as follows:

David Morris, Plaintiff, pro se
P.O. Box 180371
Mobile, AL 36618

                                            /s/ Lisa Darnley Cooper




                                               3
